The motion of appellant to retax costs in this cause, and to tax as part of the costs of appeal the item of $79 for fee paid the official court reporter for preparing a narrative statement of facts, is identical with the motion in the case of T. A. Randals v. W. H. Green, 273 S.W. 978, this day decided.
For the reason stated in the opinion on said motion in said Randals v. Green, supra, appellant's motion is granted, and the item of $79 stenographer's fee for preparing the narrative statement of facts, which has been filed in this cause, is hereby ordered taxed as costs of appeal, and same is hereby taxed against appellee.